Citation Nr: 0735169	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a malunion 
fracture of the first right metacarpal, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In his November 2004 statement, the veteran's representative 
referred to the veteran's complaints regarding his left hand.  
The representative noted that the veteran sprained his left 
hand in service and that he currently had left hand 
complaints.  This matter is referred to the RO for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected malunion fracture of the first right metacarpal, 
which is currently evaluated as 10 percent disabling under 
Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that in his VA Form 9 received by the RO in 
November 2004, the veteran stated that all of his records are 
at the VA Hospital in New Orleans.  A request for VA 
treatment records has not been made by the RO, and the most 
recent VA treatment records in the file are dated in 1992.  

Because the Board has identified potentially relevant VA 
records, VA must undertake efforts to acquire such documents.  
In this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the Board finds that 
efforts should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

The record also contains a November 1996 request for 
information from the Social Security Administration (SSA) 
regarding Supplemental Security Income (SSI) benefits.  
Records from the SSA, as well as their decisional document, 
are not of record.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  

As the case must be remanded for the foregoing reasons, the 
veteran should be afforded a current VA examination to assess 
the severity of his malunion fracture of the first right 
metacarpal.

Finally, VA has certain duties to notify claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159.  Additional notice should be 
provided to the veteran, as the letter sent to him in March 
2003 discussed what was needed to substantiate a claim for 
service connection, rather than an increased rating. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing 
him about:

(1) the information and evidence not of 
record that is necessary to 
substantiate his claim for an increased 
rating for a malunion fracture of the 
first right metacarpal.  The notice 
must include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim, as 
outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006);  
(2) the information and evidence that 
VA will seek to obtain on his behalf; 
(3) the information or evidence that he 
is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that 
pertains to the claim.  

2.  Obtain the veteran's treatment 
records for his malunion fracture of the 
first right metacarpal from the VA 
Medical Center in New Orleans, Louisiana, 
dated since January 2003.  Records from 
the Ortho-Marrero clinic and the Cardio-
Allen clinic should be included in this 
request.  See Veteran's statements dated 
July 1, 2003, and his VA Form 9, dated 
November 2, 2004.

3.  Request the veteran's records from 
SSA, to include any SSI or disability 
determination and associated medical 
records.  

4.  Schedule the veteran for an 
appropriate VA examination of his right 
thumb.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished. 

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected malunion 
fracture of the first right metacarpal.

The examiner should conduct range of 
motion testing for the right thumb.  
Motion of the thumb should be described 
by a statement as to the size of the gap, 
in centimeters, between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers. 

Whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right thumb is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

A rationale for any opinion expressed 
should be provided.

5.  Following completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

